DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 01/21/2022 are acknowledged and have been carefully considered. The amendments to the claims filed 01/21/2022 are entered. 
	Regarding the claim objections, the remarks and amendments filed 01/21/2022 are sufficient to overcome these claim objections, as indicated in the Interview Summary dated 02/14/2022. Accordingly, the objections to claims 3 and 10 are withdrawn. 
	Regarding the claim interpretation under 35 U.S.C. 112(f), the remarks and amendments filed 01/21/2022 are acknowledged. Based on these remarks and claim amendments, the claims are no longer being interpreted under 35 U.S.C. 112(f), as indicated in the Interview Summary dated 02/14/2022. Accordingly, the interpretation of the claims under 35 U.S.C. 112(f) is withdrawn. 
	Regarding the rejection of the claims under 35 U.S.C. 112(a), the remarks and amendments filed 01/21/2022 are acknowledged and appear to obviate the 35 U.S.C. 112(a) rejections, as indicated in the Interview Summary dated 02/14/2022. Accordingly, the rejection of the claims under 35 U.S.C. 112(a) is withdrawn. 
	Regarding the rejection of the claims under 35 U.S.C. 112(b), the remarks and amendments filed 01/21/2022 are acknowledged and are persuasive in overcoming the 35 U.S.C. 112(b) rejection, as indicated in the Interview Summary dated 02/14/2022. Accordingly, the rejection of the claims under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-13 and 15 were previously pending in the application, with claim 14 having previously been canceled. 
	As of the amendments filed 01/21/2022, claims 1, 3-10, 12, and 15 are amended; no claims are canceled or newly added. 
	Accordingly, claims 1-13 and 15 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2006/0241465 A1, hereinafter “Huennekens”) in view of Koo et al. (US 2017/0017771 A1, hereinafter “Koo”), further in view of Courtney et al. (US 2013/0216114 A1, hereinafter “Courtney”) and Knight (US 2010/0249588 A1, hereinafter “Knight”). 

Regarding claim 1, Huennekens discloses a “system and method for providing a vascular image … wherein a single composite display simultaneously provides a first view of a patient including an angiogram image and a second view including an intravascular image rendered from information provided by an imaging probe mounted on a distal end of a flexible elongate member,” (Abstract) and further discloses: 
A system (Abstract) for guiding ("visually guide diagnostic and therapeutic catheters" Huennekens: [0005]) an intravascular ultrasound catheter ("intravascular ultrasound (IVUS) catheters" Huennekens: [0010]) comprising an ultrasound probe ("catheter-mounted intravascular probe" Huennekens: [0009]) to a potential lesion in a vascular tree ("systems have been designed to track through a vasculature to image atherosclerotic plaque deposits on vessel walls" Huennekens: [0010]), the system comprising:

evaluation processor circuitry ("measurements are processed by the catheter image processor 26" Huennekens: [0040]) configured to:
receive a diagnostic image of the vascular tree ("rendering a two-dimensional view of one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]);
determine values of at least one vessel parameter ("the term "image" is intended to be broadly interpreted to encompass a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) for a plurality of locations in the vascular tree ("one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]) based on the diagnostic image (“radiological images of a location” Huennekens: [0041]); and
identify in the vascular tree at least one location ("enhanced radiological image 710 in a display 701 presented in FIG. 7, the operator creates a reference mark 760 at one or more points" Huennekens: [0058]);
mapping processor circuitry configured to provide information ("co-registration processor 30 acquires and presents corresponding co-registered images" Huennekens: [0059]) about the at least one location for use in the automated processing of the position information ("reference mark 760 is used to 
steering processor circuitry configured to automatically steer the intravascular ultrasound catheter ("catheter is pulled by an automatic pullback system" Huennekens: [0056]) based on the position information ("catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins)" Huennekens: [0046]);
wherein the steering processor circuitry is configured to steer the intravascular ultrasound catheter in an automated pullback procedure ("a pullback device is incorporated that draws the catheter 20 from the patient at a controlled/measured manner" Huennekens: [0044]) based on information about the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]; "pullback mechanism is drawing the probe 22 through a segment of a vessel of interest" Huennekens: [0079]); and
wherein during the automated pullback procedure the steering processor circuitry is configured to provide a result of a comparison between ("reference mark 760 potentially serves as a benchmark" Huennekens: [0058]) a position of the ultrasound probe ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20" Huennekens: [0053]) and the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]), and move the ultrasound probe with a first velocity ("catheter is pulled by an automatic pullback system at a specific rate for a known amount of time" Huennekens: [0056]). 

Huennekens is not being relied upon for teaching: 
identify in the vascular tree at least one location associated with an abnormal value of the at least one vessel parameter;

However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
identify in the vascular tree at least one location ("measuring or deriving plaque characteristics 406D may include obtaining the location of plaque" Koo: [0054], Fig. 4) associated with an abnormal value of the at least one vessel parameter ("hemodynamic characteristics obtained under a given patient physiological state (e.g., rest, hyperemia, varied levels of stress, etc.) may be used to detect abnormal hemodynamic characteristics" Koo: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]). 

	While Examiner finds that the teaching from Huennekens provided above does in fact read on the comparison between the position of the ultrasound probe and the vessel location, as indicated in during the interview conducted on 02/08/2022, in an interpretation where Huennekens does not teach the comparison between the position of the ultrasound probe and the vessel location, Courtney is being 
	provide a result of a comparison ("spatially correlating the first set of images with an associated position of the functional component of the imaging probe" Courtney: [0036]; “recorded images are therefore correlated with the position, and optionally the orientation, of the imaging probe" Courtney: [0116]) between a position of the ultrasound probe ("first and second imaging modalities are both IVUS" Courtney: [0111]) and the at least one location associated with the abnormal value of the at least one vessel parameter (“detection of multiple, different abnormalities in the arterial morphology during a single intravascular procedure” Courtney: [0090]), and move the ultrasound probe with a first velocity and a second velocity ("speeds may be modified based on images processed" Courtney: [0144]) to the at least one location (“automated translation of the imaging probe to the desired position” Courtney: [0135]) associated with the abnormal value of the at least one vessel parameter (“region of interest is accurately identified” Courtney: [0156]) based on the result of the comparison ("comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" Courtney: [0135]; "identify a region of interest that … changes the speed of rotation and/or changes the speed of pullback" Courtney: [0145]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for improved visualization as taught by Courtney. One of ordinary skill in the art would have been motivated to make this modification because it "may be desirable to utilize feedback from the processed images in the above embodiments to control and/or optimize the rate of translation and/or rotation of the imaging probe" (Courtney: [0144]). One of ordinary skill in the art would have been further motivated to make this modification because it is known that “comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" (Courtney: [0135]).

	The combination of Huennekens, Koo, and Courtney is not being relied upon for teaching: 
move the ultrasound probe with … a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Knight teaches systems and methods for making and using intravascular imaging systems with multiple pullback rates (Title), where an “imager is pulled back at a first linear rate of pullback” (Abstract) and the “region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” (Abstract), and further teaches: 
move the ultrasound probe with … a reduced second velocity (“region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” Abstract) to the at least one location based on the result of the comparison (“imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback” Knight: [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed 

	Regarding claim 2, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the at least one vessel parameter comprises at least one of a wall shear stress acting on an inner wall of vessels of the vascular tree (“variety of ways of representing vascular information including … shear stress at the blood/blood vessel wall interface” Huennekens: [0040]), a wall thickness of the walls of vessels of the vascular tree, and a parameter indicating a calcification of the vessel wall.
	The claim only requires at least one of the three parameters recited in claim 2, and thus, Huennekens teaches the limitations of this claim via the disclosure of “shear stress at the blood/blood vessel wall interface,” as described above. 
	Examiner further notes that Koo also provides a teaching for these parameters recited in claim 2 ("biomechanical and/or hemodynamic characteristics, forces, or parameters may include, but are not limited to, the ... wall shear stress" Koo: [0028]; "measuring or deriving plaque characteristics 406D may include obtaining the location of plaque, an adverse plaque characteristics score, the plaque burden wall thickness, area, volume, etc.), information on the existence or characteristics of a napkin ring, plaque intensity, and/or plaque type (e.g., calcified, non-calcified, etc.)" Koo: [0054]). 

Regarding claim 3, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
Huennekens is not being relied upon for teaching: 
wherein the evaluation processor circuitry is configured to identify the abnormal value of the at least one parameter if the value of the parameter is smaller than a predetermined lower threshold or greater than a predetermined upper threshold. 
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
wherein the evaluation processor circuitry is configured to identify the abnormal value of the at least one parameter ("hemodynamic characteristics obtained under a given patient physiological state (e.g., rest, hyperemia, varied levels of stress, etc.) may be used to detect abnormal hemodynamic characteristics" Koo: [0058]) if the value of the parameter is smaller than a predetermined lower threshold or greater than a predetermined upper threshold ("step 1102A may include determining whether the fractional flow reserve (FFR) value of the patient is less than or equal to a threshold" Koo: [0101], Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]).

Regarding claim 4, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
the localization processor circuitry is configured to provide the position information of the ultrasound probe with respect to a tracking frame ("marker artifact 420 (derived from a fluoroscope image of a radiopaque marker near the probe 22 mounted on the distal end of the catheter 20) is superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410" Huennekens: [0054]; [The displayed radiological image 410 represents a tracking frame.]), 
the evaluation processor circuitry is configured to identify the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]), and 
the mapping processor circuitry is configured to transform the at least one location into the tracking frame to provide the visual indication of the least one location in the visualization of the vascular tree ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]; [Also see Fig. 7, in which the reference mark 760 provides a visual indication of the at least one location in the visualization of the vascular tree.]). 
Huennekens is not being relied upon for teaching: 
the evaluation processor circuitry is configured to identify the at least one location in an imaging frame of the diagnostic image, and

However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
the evaluation processor circuitry is configured to identify the at least one location in an imaging frame of the diagnostic image ("estimates of the biophysical and/or hemodynamic characteristics may be overlaid on the geometric model and/or overlaid on an image of the vasculature of interest" Koo: [0045]), and
the mapping processor circuitry is configured to provide the information about the at least one location ("location of a plaque may include, but is not limited to, the distance from the plaque to the closest upstream bifurcation point, the angle of bifurcation of the coronary branches if the plaque is located at the bifurcation, the distance from the plaque location to an ostium (left main or right coronary artery), and/or the distance from the plaque location to the nearest downstream and/or upstream bifurcation" Koo: [0054]) for use in the automatic processing of the position information ("estimates of the biophysical and/or hemodynamic characteristics may be overlaid on the geometric model and/or overlaid on an image of the vasculature of interest" Koo: [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]).

Regarding claim 5, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the localization processor circuitry is configured to acquire live images of the vascular tree ("two-dimensional angiographic image can also be viewed real time by fluoroscopy" Huennekens: [0004]), the live images corresponding to the visualization of the vascular tree ("angiogram image is live or continuously updated, for example, at each additional step in which angiography is performed" Huennekens: [0052]).

Regarding claim 6, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 5, as described above. 
	Huennekens further discloses: 
wherein the mapping processor circuitry is configured to provide a visual indication ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]) of the at least one location in the live images ("angiogram image is live or continuously updated" Huennekens: [0052]).

Regarding claim 7, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
Huennekens is not being relied upon for teaching: 

However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
wherein the evaluation processor circuitry is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree ("one or more cCT images may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries" Koo: [0048]; "step 504 may include segmenting the one or more cardiac CT images manually or automatically into one or more voxels" Koo: [0061], Fig. 5) and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree ([See Koo: Fig. 4. Step 402 is acquiring a patient-specific geometric model, which can include manual or automatic segmentation to identify voxels belonging to various vessels. Step 404, which follows step 402, is measuring or deriving patient-specific parameters, which can include wall shear stress. Thus, the values of the at least one vessel parameter are determined on the basis of the segmented vessels.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]).

Regarding claim 8, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 5, as described above. 
Huennekens is not being relied upon for teaching: 
wherein the evaluation processor circuitry is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree, and 
wherein the mapping processor circuitry is configured to annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree and to overlay the live images with the annotated segmented vascular tree.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
wherein the evaluation processor circuitry is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree ("one or more cCT images may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries" Koo: [0048]; "step 504 may include segmenting the one or more cardiac CT images manually or automatically into one or more voxels" Koo: [0061], Fig. 5) and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree ([See Koo: Fig. 4. Step 402 is acquiring a patient-specific geometric model, which can include manual or automatic segmentation to identify voxels belonging to various vessels. Step 404, which follows step 402, is measuring or deriving patient-
wherein the mapping processor circuitry is configured to annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree ("step 504 may include segmenting the one or more cardiac CT images manually or automatically into one or more voxels" Koo: [0061], Fig. 5) and to overlay the live images with the annotated segmented vascular tree ("estimates of the output hemodynamic characteristics may be displayed in greyscale or color in 2D or 3D. The estimates of the hemodynamic characteristics may be overlaid on the geometric model and/or overlaid on an image of the vasculature of interest" Koo: [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]).

Regarding claim 9, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the localization processor circuitry is configured to automatically track the position of the ultrasound probe to provide position information for the automated processing ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20 is achievable in a variety of ways. Examples, described further herein below include: user-specified points (by clicking at a position near the marker image pattern recognition (automatic identification of a marker's unique signature within a field of view); and combinations of manual and automated calculations of a path" Huennekens: [0053]).

Regarding claim 10, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the localization processor circuitry is configured to provide position information of the ultrasound probe for displaying in a visualization of the vascular tree ("marker artifact 420 (derived from a fluoroscope image of a radiopaque marker near the probe 22 mounted on the distal end of the catheter 20) is superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410" Huennekens: [0054]), and
wherein the mapping processor circuitry is configured to provide a visual indication of the at least one location in the visualization of the vascular tree ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]).

Regarding claim 11, the combination of Huennekens, Koo, Courtney, and Knight discloses:
The system according to claim 1, as described above. 
	Huennekens further discloses: 
wherein the automated processing of the position information comprises an adaption of at least one image acquisition parameter of the ultrasound probe ("Other types of interventional ultrasound imaging, such as Intracardiac Echocardiography are also envisioned that utilize this co-registration system" Huennekens: [0073]),
a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) acquired by the ultrasound probe based on a distance between a position of the ultrasound probe and the at least one location ("based upon the calculated path and the distance calculation rendered" Huennekens: [0080]).

Regarding claim 12, Huennekens discloses a “system and method for providing a vascular image … wherein a single composite display simultaneously provides a first view of a patient including an angiogram image and a second view including an intravascular image rendered from information provided by an imaging probe mounted on a distal end of a flexible elongate member,” (Abstract) and further discloses: 
A method (Abstract) for guiding ("visually guide diagnostic and therapeutic catheters" Huennekens: [0005]) an intravascular ultrasound catheter ("intravascular ultrasound (IVUS) catheters" Huennekens: [0010]) comprising an ultrasound probe ("catheter-mounted intravascular probe" Huennekens: [0009]) to a potential lesion in a vascular tree ("systems have been designed to track through a vasculature to image atherosclerotic plaque deposits on vessel walls" Huennekens: [0010]), the method comprising:
providing position information of the ultrasound probe ("radiopaque material located near the probe 22 provides indicia of a current location of the probe 22 in a radiological image" Huennekens: [0038]) for an automated processing of the position information ("catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins)" Huennekens: [0046]);

determining values of at least one vessel parameter ("the term "image" is intended to be broadly interpreted to encompass a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) for a plurality of locations in the vascular tree ("one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]) based on the diagnostic image (“radiological images of a location” Huennekens: [0041]);
identifying in the vascular tree at least one location ("enhanced radiological image 710 in a display 701 presented in FIG. 7, the operator creates a reference mark 760 at one or more points" Huennekens: [0058]);
providing information about the at least one location for use in the automated processing of the position information ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]);
automatically steering the intravascular ultrasound catheter ("catheter is pulled by an automatic pullback system" Huennekens: [0056]) based on the position information ("catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins)" Huennekens: [0046]);
steering the intravascular ultrasound catheter in an automated pullback procedure ("a pullback device is incorporated that draws the catheter 20 from the patient at a controlled/measured manner" Huennekens: [0044]) based on information about the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]; "pullback mechanism is drawing the probe 22 through a segment of a vessel of interest" Huennekens: [0079]); and


Huennekens is not being relied upon for teaching: 
identifying at least one location in the vascular tree associated with an abnormal value of the vessel parameter;
moving the ultrasound probe with … a reduced second velocity to the at least one location associated with the abnormal value of the at least one vessel parameter based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique characteristics in lesions as compared to traditional metrics to characterize blood flow” ([0028]), and further teaches: 
identifying in the vascular tree at least one location ("measuring or deriving plaque characteristics 406D may include obtaining the location of plaque" Koo: [0054], Fig. 4) associated with an abnormal value of the vessel parameter ("hemodynamic characteristics obtained under a given may be used to detect abnormal hemodynamic characteristics" Koo: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]). 

While Examiner finds that the teaching from Huennekens provided above does in fact read on the comparison between the position of the ultrasound probe and the vessel location, as indicated in during the interview conducted on 02/08/2022, in an interpretation where Huennekens does not teach the comparison between the position of the ultrasound probe and the vessel location, Courtney is being introduced to teach this limitation. Thus, in a similar invention in the same field of endeavor, Courtney teaches “systems and methods for improved visualization during minimally invasive procedures” (Title), which “involve placing one or more ultrasound transducers inside a blood vessel or cardiac chamber to take high quality images of these structures” ([0004]) and also includes a “pullback operation is then performed to image the selected regions of interest” ([0133]), and further teaches: 
	providing a result of a comparison ("spatially correlating the first set of images with an associated position of the functional component of the imaging probe" Courtney: [0036]; “recorded images are therefore correlated with the position, and optionally the orientation, of the imaging probe" Courtney: [0116]) between a position of the ultrasound probe ("first and second imaging modalities are both IVUS" Courtney: [0111]) and the at least one location associated with the abnormal value of the at least one vessel parameter (“detection of multiple, different abnormalities in the arterial morphology based on images processed" Courtney: [0144]) to the at least one location (“automated translation of the imaging probe to the desired position” Courtney: [0135]) associated with the abnormal value of the at least one vessel parameter (“region of interest is accurately identified” Courtney: [0156]) based on the result of the comparison ("comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" Courtney: [0135]; "identify a region of interest that … changes the speed of rotation and/or changes the speed of pullback" Courtney: [0145]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for improved visualization as taught by Courtney. One of ordinary skill in the art would have been motivated to make this modification because it "may be desirable to utilize feedback from the processed images in the above embodiments to control and/or optimize the rate of translation and/or rotation of the imaging probe" (Courtney: [0144]). One of ordinary skill in the art would have been further motivated to make this modification because it is known that “comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" (Courtney: [0135]).

The combination of Huennekens, Koo, and Courtney is not being relied upon for teaching: 
moving the ultrasound probe with … a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Knight teaches systems and methods for making and using intravascular imaging systems with multiple pullback rates (Title), where an “imager is pulled back at a first linear rate of pullback” (Abstract) and the “region of interest is 
moving the ultrasound probe with … a reduced second velocity (“region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” Abstract) to the at least one location based on the result of the comparison (“imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback” Knight: [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for making and using intravascular imaging systems with multiple pullback rates as taught by Knight. One of ordinary skill in the art would have been motivated to make this modification to provide a more thorough and enhanced imaging of a region of interest. In typical intravascular techniques, “the majority of images and the time it takes to capture the images are associated with healthy portions of patient vasculature not significant to the given diagnosis,” which would call for the pullback procedure at a first linear rate of pullback that does not require as much scrutiny. Conversely, in certain pullback imaging procedures, the “locations of one or more regions of interest (“ROI”), such as focal areas, [are] identified,” which would instead call for a second, slower linear rate of pullback (Knight: [0039]-[0041]).

Regarding claim 13, the combination of Huennekens, Koo, Courtney, and Knight discloses:

	Huennekens further discloses: 
comprising providing the position information of the ultrasound probe for displaying in a visualization of the vascular tree ("marker artifact 420 (derived from a fluoroscope image of a radiopaque marker near the probe 22 mounted on the distal end of the catheter 20) is superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410" Huennekens: [0054]) and providing a visual indication of the at least one location in the visualization of the vascular tree ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]).

Regarding claim 15, Huennekens discloses a “system and method for providing a vascular image … wherein a single composite display simultaneously provides a first view of a patient including an angiogram image and a second view including an intravascular image rendered from information provided by an imaging probe mounted on a distal end of a flexible elongate member,” (Abstract) and further discloses: 
a method (Abstract) for guiding ("visually guide diagnostic and therapeutic catheters" Huennekens: [0005]) an intravascular ultrasound catheter ("intravascular ultrasound (IVUS) catheters" Huennekens: [0010]) comprising an ultrasound probe ("catheter-mounted intravascular probe" Huennekens: [0009]) to a potential lesion in a vascular tree ("systems have been designed to track through a vasculature to image atherosclerotic plaque deposits on vessel walls" Huennekens: [0010]), the method comprising:
providing position information of the ultrasound probe ("radiopaque material located near the probe 22 provides indicia of a current location of the probe 22 in a radiological image" Huennekens: 
receiving a diagnostic image of the vascular tree ("rendering a two-dimensional view of one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]);
determining values of at least one vessel parameter ("the term "image" is intended to be broadly interpreted to encompass a variety of ways of representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc." Huennekens: [0040]) for a plurality of locations in the vascular tree ("one or more vessels within a portion of a patient's vasculature" Huennekens: [0004]) based on the diagnostic image (“radiological images of a location” Huennekens: [0041]);
identifying in the vascular tree at least one location ("enhanced radiological image 710 in a display 701 presented in FIG. 7, the operator creates a reference mark 760 at one or more points" Huennekens: [0058]);
providing information about the at least one location for use in the automated processing of the position information ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]);
automatically steering the intravascular ultrasound catheter ("catheter is pulled by an automatic pullback system" Huennekens: [0056]) based on the position information ("catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins)" Huennekens: [0046]);
steering the intravascular ultrasound catheter in an automated pullback procedure ("a pullback device is incorporated that draws the catheter 20 from the patient at a controlled/measured manner" Huennekens: [0044]) based on information about the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]; 
during the automated pullback procedure providing a result of a comparison between ("reference mark 760 potentially serves as a benchmark" Huennekens: [0058]) a position of the ultrasound probe ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20" Huennekens: [0053]) and the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]), and moving the ultrasound probe with a first velocity ("catheter is pulled by an automatic pullback system at a specific rate for a known amount of time" Huennekens: [0056]). 

Huennekens is not being relied upon for teaching: 
A non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method, 
identifying in the vascular tree at least one location associated with an abnormal value of the vessel parameter;
moving the ultrasound probe with … a reduced second velocity to the at least one location associated with the abnormal value of the at least one vessel parameter based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Koo teaches “methods … for estimating values of hemodynamic forces acting on plaque or lesions” (Abstract), in which “certain hemodynamic forces (e.g. wall shear stress, axial plaque stress, radius gradient, etc.) may have unique 
A non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method (“a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method” Koo: [0008]), 
identifying in the vascular tree at least one location ("measuring or deriving plaque characteristics 406D may include obtaining the location of plaque" Koo: [0054], Fig. 4) associated with an abnormal value of the vessel parameter ("hemodynamic characteristics obtained under a given patient physiological state (e.g., rest, hyperemia, varied levels of stress, etc.) may be used to detect abnormal hemodynamic characteristics" Koo: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for estimating hemodynamic forces as taught by Koo. One of ordinary skill in the art would have been motivated to make this modification because "considering these hemodynamic forces in the clinical decision-making process may improve the risk stratification of plaques and ultimately help patient care" (Koo: [0003]). 

While Examiner finds that the teaching from Huennekens provided above does in fact read on the comparison between the position of the ultrasound probe and the vessel location, as indicated in during the interview conducted on 02/08/2022, in an interpretation where Huennekens does not teach the comparison between the position of the ultrasound probe and the vessel location, Courtney is being introduced to teach this limitation. Thus, in a similar invention in the same field of endeavor, Courtney teaches “systems and methods for improved visualization during minimally invasive procedures” (Title), 
	providing a result of a comparison ("spatially correlating the first set of images with an associated position of the functional component of the imaging probe" Courtney: [0036]; “recorded images are therefore correlated with the position, and optionally the orientation, of the imaging probe" Courtney: [0116]) between a position of the ultrasound probe ("first and second imaging modalities are both IVUS" Courtney: [0111]) and the at least one location associated with the abnormal value of the at least one vessel parameter (“detection of multiple, different abnormalities in the arterial morphology during a single intravascular procedure” Courtney: [0090]), and moving the ultrasound probe with a first velocity and a second velocity ("speeds may be modified based on images processed" Courtney: [0144]) to the at least one location (“automated translation of the imaging probe to the desired position” Courtney: [0135]) associated with the abnormal value of the at least one vessel parameter (“region of interest is accurately identified” Courtney: [0156]) based on the result of the comparison ("comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" Courtney: [0135]; "identify a region of interest that … changes the speed of rotation and/or changes the speed of pullback" Courtney: [0145]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for improved visualization as taught by Courtney. One of ordinary skill in the art would have been motivated to make this modification because it "may be desirable to utilize feedback from the processed images in the above embodiments to control and/or optimize the rate of translation and/or rotation of the imaging probe" (Courtney: [0144]). One of ordinary skill in the art would have been further motivated to make this modification because it is 

The combination of Huennekens, Koo, and Courtney is not being relied upon for teaching: 
moving the ultrasound probe with … a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Knight teaches systems and methods for making and using intravascular imaging systems with multiple pullback rates (Title), where an “imager is pulled back at a first linear rate of pullback” (Abstract) and the “region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” (Abstract), and further teaches: 
moving the ultrasound probe with … a reduced second velocity (“region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” Abstract) to the at least one location based on the result of the comparison (“imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback” Knight: [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for making and using intravascular imaging systems with multiple pullback rates as taught by Knight. One of ordinary skill in the art would have .


Response to Arguments
Applicant traverses the rejections of claims 1-13 and 15 for at least the following reasons: 
	Regarding independent claim 1, Applicant submits that none of Huennekens, Koo or Knight, alone or in combination, teach or suggest each and every feature recited in claim 1. Specifically, at the top of page 11 of the remarks filed 01/21/2022, Applicant submits that Knight fails to teach or suggest “move the ultrasound probe with a first velocity and a reduced second velocity to the at least one location associated with the abnormal value of the at least one vessel parameter based on the result of the comparison,” as recited in claim 1, because Knight just mentions that the second linear rate of pullback is less than the first linear rate of pullback with regard to the second linear rate but Knight does not teach or suggest how the second linear rate is determined and where the imager starts to move with the second linear rate. 

	In response, Examiner respectfully submits that as indicated in the Interview Summary filed 02/14/2022, the amendments to the claims do not appear to overcome the rejections under 35 U.S.C. 103, as Examiner has found that the combination of Huennekens, Koo, and Knight reads on the broadest reasonable interpretation of the amended claims. This interpretation was presented and acknowledged during the interview, and was also summarized in the Interview Summary filed 02/14/2022. 
	To briefly summarize this interpretation further, Examiner respectfully submits that Huennekens discloses the limitation of the comparison through the teaching that a “reference mark 760 potentially 
	However, in light of the amendments to the independent claims, the search was updated and an additional prior art reference was identified to remedy the alleged deficiencies of the previously relied upon references. Accordingly, Courtney teaches “systems and methods for improved visualization during minimally invasive procedures” (Title), which “involve placing one or more ultrasound transducers inside a blood vessel or cardiac chamber to take high quality images of these structures” ([0004]) and also includes a “pullback operation is then performed to image the selected regions of interest” ([0133]), and further teaches: 
	provide a result of a comparison ("spatially correlating the first set of images with an associated position of the functional component of the imaging probe" Courtney: [0036]; “recorded images are therefore correlated with the position, and optionally the orientation, of the imaging probe" Courtney: [0116]) between a position of the ultrasound probe ("first and second imaging modalities are both IVUS" Courtney: [0111]) and the at least one location associated with the abnormal value of the at least one vessel parameter (“detection of multiple, different abnormalities in the arterial morphology during a single intravascular procedure” Courtney: [0090]), and move the ultrasound probe with a first velocity and a second velocity ("speeds may be modified based on images processed" Courtney: [0144]) to the at least one location (“automated translation of the imaging probe to the desired position” Courtney: [0135]) associated with the abnormal value of the at least one vessel parameter (“region of interest is accurately identified” Courtney: [0156]) based on the result of the comparison ("comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" Courtney: [0135]; "identify a region of interest that … changes the speed of rotation and/or changes the speed of pullback" Courtney: [0145]).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While these features may be included in the specification, the features are not included in the claims as presently recited. For example, independent claim 1 as currently written does not require a teaching of “how the second linear rate is determined;” the only aspect currently included in the claim is that the second velocity is less than the first. 

Applicant further argues: 
Further regarding independent claim 1, Applicant submits that neither Huennekens nor Koo, alone or in combination, teach or suggest “move the ultrasound probe with a first velocity and a reduced second velocity to the at least one location associated with the abnormal value of the at least one vessel parameter based on the result of the comparison,” as recited in claim 1. As such, Applicant submits that none of the cited references, alone or in combination, teach or suggest each and every feature recited in claim 1. 

	In response, while Huennekens and Koo may not teach every aspect of the limitation of claim 1 recited above, Examiner respectfully submits that the combination of Huennekens, Koo, Courtney, and Knight certainly teaches all of these features. 
First, Huennekens teaches: wherein during the automated pullback procedure the steering processor circuitry is configured to provide a result of a comparison between ("reference mark 760 potentially serves as a benchmark" Huennekens: [0058]) a position of the ultrasound probe ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on the imaging catheter 20" Huennekens: [0053]) and the at least one location ("reference mark 760 is used to highlight a particular point of interest during a 
Second, Courtney teaches: provide a result of a comparison ("spatially correlating the first set of images with an associated position of the functional component of the imaging probe" Courtney: [0036]; “recorded images are therefore correlated with the position, and optionally the orientation, of the imaging probe" Courtney: [0116]) between a position of the ultrasound probe ("first and second imaging modalities are both IVUS" Courtney: [0111]) and the at least one location associated with the abnormal value of the at least one vessel parameter (“detection of multiple, different abnormalities in the arterial morphology during a single intravascular procedure” Courtney: [0090]), and move the ultrasound probe with a first velocity and a second velocity ("speeds may be modified based on images processed" Courtney: [0144]) to the at least one location (“automated translation of the imaging probe to the desired position” Courtney: [0135]) associated with the abnormal value of the at least one vessel parameter (“region of interest is accurately identified” Courtney: [0156]) based on the result of the comparison ("comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" Courtney: [0135]; "identify a region of interest that … changes the speed of rotation and/or changes the speed of pullback" Courtney: [0145]). 
Lastly, Knight teaches: move the ultrasound probe with … a reduced second velocity (“region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” Abstract) to the at least one location based on the result of the comparison (“imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end 
Thus, as described both directly above and in the 35 U.S.C. 103 rejection section of the present Office Action, the combination of Huennekens, Koo, Courtney, and Knight teach each and every feature of amendment independent claim 1. 

Applicant further argues: 
Regarding the additional independent claims, Applicant submits that independent claim 12 recites a method with claim elements that have a different scope from the system recited in independent claim 1. Accordingly, Applicant submits that independent claim 12 must be examined and interpreted on its own merits. However, Applicant applies the arguments above regarding claim 1 to the specific interpretation of the method of claim 12 and respectfully submits that independent claim 12 is allowable over the cited references. 
Further regarding the additional independent claims, Applicant submits that independent claim 15 recites a non-transitory computer-readable medium with claim elements that have a different scope from the system recited in independent claim 1. Accordingly, Applicant submits that independent claim 15 must be examined and interpreted on its own merits. However, Applicant applies the arguments above regarding claim 1 to the specific interpretation of the non-transitory computer-readable medium of claim 15 and respectfully submits that independent claim 15 is allowable over the cited references.

In response, Examiner respectfully submits that each of these independent claims has been examined and interpreted on their own merits. Even in light of this individual examination and interpretation, Examiner respectfully submits that similar to Applicant’s arguments of claim 1 being applied to the additional independent claims, Examiner is likewise applying the responses to the arguments of independent claim 1 to the arguments of the additional independent claims. Accordingly, independent claims 12 and 15 are not presently allowable, and are rejected under 35 U.S.C. 103, as described above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petroff et al. (US 2019/0274528 A1, hereinafter “Petroff”) teaches an imaging system (Title) which “can be configured to adjust an operational parameter selected from the group consisting of: a retraction parameter; a parameter triggering the initiation of a pullback of the imaging probe elongate shaft; a pullback parameter adjusted based on lumen clearing; a pullback parameter adjusted based on a signal from an injector; a pullback parameter adjusted based on image data collected” ([0037]). 
Lam et al. (US 2014/0343430 A1, hereinafter “Lam”) teaches “systems and methods for image processing based on ultrasound data” which “may include an IVUS catheter configured to collect data vectors including ultrasound data” (Abstract), and further teaches a Linear Translation System (LTS) that mates with the catheter “to enable pullback of the catheter imaging core at a controlled rate” ([0026]). Lam also teaches that the LTS can include “controls for starting/stopping pullback, setting pullback speed” ([0026]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793